DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a pocket coil spring assembly with flexible foam poured on the top area of the fabric pocket.
Group II, claim(s) 7-17, drawn to a mattress assembly with a plurality of pocketed coil springs with flexible foam positioned between the rows of coil springs.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I. Figures 1-2, drawn to a pocket coil spring assembly with flexible foam poured on the top area of the fabric pocket.
II. Figure 3, drawn to a mattress assembly with a plurality of pocketed coil springs with flexible foam positioned vertically between the rows of coil springs.
III. Figure 4, drawn to a mattress assembly with a plurality of pocketed coil springs with flexible foam positioned horizontally between the rows of coil springs.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claim 7.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups lack unity of invention because even though the inventions of these groups require the technical feature of pocketed coil springs with foam, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fisher (US Patent 10357116).
Fisher teaches a mattress assembly (Figure 11; as shown), comprising: a spring core (Figure 6; 256) having a first support surface and a second support surface opposite the first support surface, the spring core including:  Page 3 of 7Title: Pocket Coil Spring Assembly Including Flexible Foam Attorney Docket No.: 439US01-ZU657-20062Preliminary Amendment a plurality of coil springs (Figure 6; 256) positioned in a matrix (Figure 11; as shown) and extending in rows from a first end of the mattress assembly to a second end of the mattress assembly, each coil spring having an upper portion and a lower portion , the upper portion and the lower portion collectively defining a height of each coil spring, a plurality of fabric pockets (Figure 6; 232), each fabric pocket encasing one of the plurality of coil springs, and each fabric pocket including a top area covering the upper portion of each coil spring and a bottom area covering the lower portion of each coil spring, and a plurality of amounts of a flexible foam (Figure 21; 1141, see also Column 12; line 36-Column 13; line 25) each having a top surface and each positioned between the rows of the coil springs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673